It was stipulated and agreed that for the purpose of com promising and forever closing the case, the respondent shall-pay to the petitioner the following sum by way of compensation, namely, one hundred and twenty-one dollars and forty-three cents ($121.43), representing a total of seven and one-seventh .weeks for temporary disability. The legal advisor of the petitioner is to receive a counsel fee of twenty-five ($25.00) dollars, which respondent is to pay in addition thereto, and Doctor Hugh White is to receive fifteen ($15.00) dollars in addition thereto for medical services rendered to petitioner, and that the case is to be terminated 'upon this settlement.
Chables E. Corbin,

Deputy Commissioner.